DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 2-11-2020, is acknowledged.  Claims 1-20 have been canceled.  New claims 21-36 have been added.
Claims 21-36 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Page 10 refers to Figure 1, and Figure 2, but no figures are present.
Page 11 recites (Figures 1 and 2), but no figures are present.
Appropriate correction is required.

Drawings
The subject matter of this application (pages 10 and 11) admits of illustration by two figures to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The method of claim 21, wherein the depressive disorder is" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 21 recites "mood disorders", not "depressive disorder".
	It is recommended that claim 28 be amended to recite "The method of claim 21, wherein the mood disorder is a depressive disorder which is…………"
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The method of claim 21, wherein the anxious or anxiety disorder" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 21 recites "mood disorders", not "anxious or anxiety disorder".
	It is recommended that claim 29 be amended to recite "The method of claim 21, wherein the mood disorder is an anxious or anxiety disorder which is…………"
Claims 21, 24-27, and 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating depressive disorders and anxious/anxiety disorders by administration of Saccharomyces boulardii yeast cells, does not reasonably provide enablement for treating all mood disorders by administration of Saccharomyces boulardii yeast cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.  
	The nature of the invention - Methods for treating mood disorders in an individual comprising administering an effective amount of Saccharomyces boulardii yeast cells to said individual.
	 The state of the prior art teaches that "mood disorders" is not restricted to only anxiety disorders and depressive disorders, but includes other disorders such as bipolar disorder, cyclothymic disorder, and premenstrual dysphoric disorder. (George F. Parker, "CSM-5 and Psychotic and Mood Disorders", in Journal of the American Academy of Psychiatry and the Law Online, 42(2):182-190, June 2014)
	A search of the art did not disclose methods of treating mood disorders by administration of Saccharomyces boulardii alone.  However, several documents proposed treatment of anxiety and depression utilizing compositions comprising orotic acid or other components in addition to Saccharomyces boulardii. (U.S.Pub. No. 2016/0206670; U.S. Pub. No. 2011/0027348; WO2-16/065419)
	Therefore, there is a lack of predictability in the art that administration of Saccharomyces boulardii alone treats any mood disorder.
	The amount of direction or guidance present in the instant specification is insufficient for the claimed scope of the invention, treating all mood disorders by administration of Saccharomyces boulardii.
	The only working examples present utilize to mouse models:
	Model 1 – mice model of anxiety known as the elevated zero-maze initially described by Shepherd et al (Psychoparmacology, 116:56-64, 1994).  Mice were orally administered lyophilized Saccharomyces boulardii (vitality of 31 x 109 CFU/gr, 3 gr/kg, volume of 10ml/kg), twice daily for 12 days prior to placing them into the elevated zero-maze.
	Model 2 – forced swimming test as a mice model of antidepressant effects based on the work of Porsolt et al. (Act. Int. Pharmacodyn. Ther., 229:327-336, 1977).  Mice were orally administered lyophilized Saccharomyces boulardii (vitality of 31 x 109 CFU/gr, 3 gr/kg, volume of 10ml/kg), twice daily for 12 days prior to placing them into the forced swimming test.

	Therefore, the quantity of experimentation necessary to determine if administration of Saccharomyces boulardii, alone, results in treating all mood disorders, constitutes merely an invitation to experiment concerning routes of administration, dosages, times of administration, length of treatment, even with the relative skill of those in the art of treatment of mood disorders.

Claims 22, 23, 28, 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating depressive disorders and anxious/anxiety disorders by orally administered lyophilized Saccharomyces boulardii (vitality of 31 x 109 CFU/gr, 3 gr/kg, volume of 10ml/kg), twice daily for 12 days prior to placing them into a situation of anxiety or depression, does not reasonably provide enablement for treating existing anxiety or depression disorders by administration of Saccharomyces boulardii yeast cells in all amounts, by all routes, for all dosages, for all lengths of time.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.  
	The nature of the invention - Methods for treating anxiety or depression disorders already existing in an individual comprising administering an effective amount of Saccharomyces boulardii yeast cells to said individual.
	The state of the prior art teaches that "mood disorders" is not restricted to only anxiety disorders and depressive disorders, but includes other disorders such as bipolar disorder, cyclothymic disorder, and premenstrual dysphoric disorder. (George F. Parker, "CSM-5 and Psychotic and Mood Disorders", in Journal of the American Academy of Psychiatry and the Law Online, 42(2):182-190, June 2014)
	A search of the art did not disclose methods of treating mood disorders by administration of Saccharomyces boulardii alone.  However, several documents proposed treatment of anxiety and depression utilizing compositions comprising orotic acid or other components in addition to Saccharomyces boulardii. (U.S.Pub. No. 2016/0206670; U.S. Pub. No. 2011/0027348; WO2-16/065419)
	Therefore, there is a lack of predictability in the art that administration of Saccharomyces boulardii alone treats anxiety or depression disorders already existing.
	The amount of direction or guidance present in the instant specification is insufficient for the claimed scope of the invention, treating anxiety or depression disorders already existing by administration of Saccharomyces boulardii.
	The only working examples present utilize to mouse models:
	Model 1 – mice model of anxiety known as the elevated zero-maze initially described by Shepherd et al (Psychopharmacology, 116:56-64, 1994).  Mice were orally administered lyophilized Saccharomyces boulardii (vitality of 31 x 109 CFU/gr, 3 gr/kg, volume of 10ml/kg), twice daily for 12 days prior to placing them into the elevated zero-maze.
	Model 2 – forced swimming test as a mice model of antidepressant effects based on the work of Porsolt et al. (Act. Int. Pharmacodyn. Ther., 229:327-336, 1977).  Mice were orally administered lyophilized Saccharomyces boulardii (vitality of 31 x 109 CFU/gr, 3 gr/kg, volume of 10ml/kg), twice daily for 12 days prior to placing them into the forced swimming test.
	Therefore, the quantity of experimentation necessary to determine if administration of Saccharomyces boulardii, alone, results in treating already existing anxiety or depression disorders, constitutes merely an invitation to experiment concerning routes of administration, dosages, times of administration, length of treatment, even with the relative skill of those in the art of treatment of mood disorders.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 15, 2021